DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The line numbers used in this section refer to the line counts of the individual paragraphs.
The disclosure is objected to because of the following informalities:
In paragraph [0043], line 8, on page 17, "coast-clown" should read -- coast-down --.
Appropriate correction is required.
Drawings
The line numbers used in this section refer to the line counts of the individual claims.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 17, line 3, and claim 18, line 3: "control device”.
Claim 17, line 4, and claim 18, line 4: "an energy consumption assistant”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 1, 5-7, 9-12, 17 and 18 are objected to because of the following informalities:  
Claim 1, line 2: “comprising the acts of:” should read -- comprising acts of: --.
Claim 1, line 13, claim 17, line 16, and claim 18, line 17: “as the sum of” should read -- as a sum of --.
Claim 1, line 20, claim 17, line 23, and claim 18, line 24: “on the basis of” should read -- on a basis of --.
Claim 1, lines 8-9, claim 5, line 2, claim 6, line 2, claim 7, line 2, claim 17, lines 11-12, and claim 18, lines 12-13: “the determined reference deceleration” should read -- the reference deceleration --, in reference to “determining (determine) a reference deceleration” in claim 1, line 3, claim 17, line 6, and claim 18, line 6.
Claim 1, line 9, claim 8, lines 2-3, claim 17, line 12, and claim 18, line 13: “the determined starting speed” should read -- the starting speed --, in reference to “determining (determine) … a starting speed” in claim 1, line 5, claim 17, line 8, and claim 18, line 8.
Claim 1, lines 11-12, claim 17, lines 14-15, and claim 18, lines 15-16: “the determined real distance
Claim 1, line 12, claim 17, line 15, and claim 18, line 16: “the calculated reference distance” should read -- the reference distance --, in reference to “calculating (calculate) … a reference distance” in claim 1, line 8, claim 17, line 11, and claim 18, line 12.
Claim 1, line 18, claim 17, line 21, and claim 18, lines 22-23: “the determined real energy consumption” should read -- the real energy consumption --, in reference to “determining (determine) … a real energy consumption” in claim 1, line 6, claim 17, line 9, and claim 18, line 10.
Claim 1, line 14, claim 17, line 17, and claim 18, line 18: “the calculated energy consumption” should read -- the energy consumption --, in reference to “calculating (calculate) an energy consumption” in claim 1, line 11, claim 17, line 14, and claim 18, line 15.
Claim 1, line 21, claim 17, line 24, and claim 18, line 25: “the calculated reference energy consumption” should read -- the reference energy consumption --, in reference to “calculating (calculate) a reference energy consumption” in claim 1, line 16, claim 17, line 19, and claim 18, line 20.
Claim 9, line 16, claim 10, line 16, claim 11, line 16, and claim 12, line 16: “the calculated differential energy consumption” should read -- the differential energy consumption --, in reference to “calculating a differential energy consumption” in claims 9-12, line 13. 
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an energy consumption assistant … in claims 17 and 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “an energy consumption assistant” in claim 17, line 4, and claim 18, line 4, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The phrase “which is executed on the control device” in association with the limitation does not impart understood structure, regardless of the “control device” having understood structure.     
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10, claim 17, line 13, and claim 18, line 14, recite the limitation "the speed at the ending time point".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-16 are rejected for the same reason based on their dependencies on claim 1.
Claim 1, line 17, claim 17, line 20, and claim 18, line 21, recite the limitation "the … ending speed".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation is interpreted as being equivalent to "the speed at the ending time point" in claim 1, line 10, claim 17, line 13, and claim 18, line 14.  Claims 2-16 are rejected for the same reason based on their dependencies on claim 1.
Claim 5, line 3, claim 6, line 3, and claim 7, line 3, recite the limitation "the brake pedal".  There is insufficient antecedent basis for this limitation in the claim.  Claims 12 and 16 are rejected for the same reason based on their dependencies on claim 5.
Claim 5, line 3, claim 6, line 3, and claim 7, line 3, recite the limitation "the same time".  There is insufficient antecedent basis for this limitation in the claims.  Only “a point in time” is established claim 5, line 2, claim 6, line 2, and claim 7, line 2. Claims 12 and 16 are rejected for the same reason based on their dependencies on claim 5.
Claim 13, lines 2-3, claim 14, lines 2-3, claim 15, lines 2-3, and claim 16, lines 2-3, recite the limitation "the point in time at which the deceleration target of the deceleration suggestion is reached".  There is insufficient antecedent basis for this limitation in the claims.  
Claim 13, lines 4-5, claim 14, lines 4-5, claim 15, lines 4-5, and claim 16, lines 4-5, recite the limitation "the point in time at which the deceleration suggestion is no longer provided".  There is insufficient antecedent basis for this limitation in the claims. 
Claim 9, lines 11-12, claim 10, lines 11-12, claim 11, lines 11-12, and claim 12, lines 11-12, recite the limitation "the reference deceleration".  It is not clear if this limitation is referring to "a reference deceleration" in claim 1, line 3, or if it is referring to the more specific “a reference deceleration depending on the deceleration suggestion and the specified deceleration type of the reference deceleration” in claim 9, lines 10-12, claim 10, lines 10-12, claim 11, lines 10-12, and claim 12, lines 10-12.  For examination purposes, this limitation is interpreted as referring to the more specific antecedent that is established in claims 9-12.  Claims 13-16 are rejected for the same reason based on their dependencies on claims 9-12, respectively.
Claim 9, lines 13-14, claim 10, lines 13-14, claim 11, lines 13-14, and claim 12, lines 13-14, recite the limitation "the real energy consumption".  It is not clear if this limitation is referring to "a real energy consumption" in claim 1, line 6, or if it is referring to the more specific “a real energy consumption between the starting time point of the deceleration suggestion and the ending time point of the deceleration suggestion” in claim 9, lines 8-9, claim 10, lines 8-9, claim 11, lines 8-9, and claim 12, lines 8-9.  For examination purposes, this limitation is interpreted as referring to the more specific antecedent that is established in claims 9-12.  Claims 13-16 are rejected for the same reason based on their dependencies on claims 9-12, respectively.
Claim 9, line 14, claim 10, line 14, claim 11, line 14, and claim 12, line 14, recite the limitation "the reference energy consumption".  It is not clear if this limitation is referring to "a reference energy consumption" in claim 1, line 16, or if it is referring to the more specific “a reference energy consumption of a reference deceleration depending on the deceleration suggestion and the specified deceleration type of the reference deceleration” in claim 9, lines 10-12, claim 10, lines 10-12, claim 11, 
Claim limitation “an energy consumption assistant” in claim 17, line 4, and claim 18, line 4, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The phrase “which is executed on the control device” in association with the limitation does not impart understood structure, regardless of the “control device” having understood structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 17 and 18 are rejected under 35 U.S.C. 101 as being directed to non-statutory (abstract idea) subject matter without integration into a practical application and without significantly more.  
Claims 1-16 recite a method for supporting energy-efficient deceleration of a vehicle (i.e. a process), and claim 17 and 18 recite a system for supporting a deceleration of a vehicle with energy consumption control (i.e. a machine).  Therefore, claims 1-18 are within at least of the four statutory categories.












Claim 1 recites:
A method for supporting energy-efficient deceleration of a vehicle, the method comprising the acts of:
determining a reference deceleration depending on a current speed or a speed profile of the vehicle;
determining a starting time point and a starting speed of a deceleration of the vehicle;
determining a real energy consumption and a real distance between the starting time point and a current time point and/or ending time point of the deceleration;
calculating a reference time and a reference distance for a deceleration with the determined reference deceleration between the determined starting speed and the current speed and/or the speed at the ending time point of the vehicle;
calculating an energy consumption for a differential distance from the determined real distance and the calculated reference distance;
calculating a real total energy consumption as the sum of the determined real energy consumption of the deceleration and the calculated energy consumption for the differential distance;
calculating a reference energy consumption for the reference deceleration from the starting speed to the current and/or ending speed depending on a predefined deceleration type of the reference deceleration and/or depending on the determined real energy consumption of the deceleration; and
providing an energy-saving potential on the basis of a difference between the real total energy consumption and the calculated reference energy consumption.
The bolded sections, under its broadest reasonable interpretation, covers the limitations as mathematical concepts.  For example, “… determining a real energy consumption … between the starting time point and a current time point and/or ending time point of the deceleration;” is merely performing a mathematical calculation for an energy consumption based on gathered data. “… calculating an energy consumption for a differential distance from the determined real distance and the calculated reference distance; …” is merely performing a mathematical calculation for an energy consumption based on gathered data.  “… calculating a real total energy consumption as the sum of the determined real energy consumption of the deceleration and the calculated energy consumption for the differential distance; …” is merely performing a mathematical calculation for an energy calculating a reference energy consumption for the reference deceleration from the starting speed to the current and/or ending speed depending on a predefined deceleration type of the reference deceleration and/or depending on the determined real energy consumption of the deceleration; and …” is merely performing a mathematical calculation for an energy consumption based on gathered data or a previously calculated energy consumption.   “… on the basis of a difference between the real total energy consumption and the calculated reference energy consumption …” is merely performing a mathematical calculation for an energy consumption based on previously calculated energy consumptions in order to support extra-solutionary data output.  Therefore, the claim recites at least a mathematical concept under the judicial exception.
This judicial exception is not integrated into a practical application because the following limitations amount data gathering, which is insignificant extra-solutionary activity: 
“… determining a reference deceleration depending on a current speed or a speed profile of the vehicle;
determining a starting time point and a starting speed of a deceleration of the vehicle;
…
calculating a reference time and a reference distance for a deceleration with the determined reference deceleration between the determined starting speed and the current speed and/or the speed at the ending time point of the vehicle; ...”
The above methods merely obtain data values to be used in the calculations of the mathematical concepts.  Furthermore, this judicial exception is not integrated into a practical application because the following limitations amount to data output, which is insignificant extra-solutionary activity:
“… providing an energy-saving potential …”
Thus, there are no elements that integrate the judicial exception into a practical application.

If a claim limitation under its broadest reasonable interpretation recites limitations of mathematical concepts, without integrating into a practical application and without significantly more, then it falls within the “Mathematical Concepts” grouping of Abstract Ideas under the judicial exception.  Accordingly, claim 1 is ineligible under 35 USC 101.
Claim 2 includes the rationale for rejection of claim 1, as stated above.  However, claim 2 recites additional conditional details for carrying out the mathematical concepts: “… wherein the reference deceleration is corrected depending on a current gradient of a roadway of the vehicle.” Additional conditions for the performing of mathematical concepts does not integrate the mathematical concepts into a practical application, nor does it amount to significantly more. Therefore, claim 2 also recites an abstract idea under the judicial exception.
Claim 3 includes the rationale for rejection of claim 1, as stated above.  However, claim 3 recites additional conditional details for carrying out the mathematical concepts:
“… wherein the reference energy consumption is determined for one of the following, predefined deceleration types of the reference deceleration:
a reference deceleration of a coasting procedure with an engaged drive of the vehicle;
a reference deceleration of a coasting procedure with a disengaged drive of the vehicle;
a reference deceleration with a partial propulsion cut-off of the drive of the vehicle; and/or
a reference deceleration with recovery of kinetic energy into a store internal to the vehicle.”
Additional conditions for the performing of mathematical concepts does not integrate the mathematical concepts into a practical application, nor does it amount to significantly more. Therefore, claim 3 also recites an abstract idea under the judicial exception.
Claim 5 includes the rationale for rejection of claim 1, as stated above.  However, claim 5 recites additional conditional details for carrying out the mathematical concepts:
“… wherein the starting time point of the deceleration is a point in time at which the determined reference deceleration is first exceeded for a predefined interval of time, and
the brake pedal is pressed at the same time; and/or 
wherein the starting speed is the current speed of the vehicle at the starting time point of the deceleration.” 
Additional conditions for the performing of mathematical concepts does not integrate the mathematical concepts into a practical application, nor does it amount to significantly more. Therefore, claim 5 also recites an abstract idea under the judicial exception.
Claim 8 includes the rationale for rejection of claim 1, as stated above.  However, claim 8 recites additional conditional details for carrying out the mathematical concepts: “… wherein the energy consumption of the differential distance is calculated for a constant-speed travel with the determined starting speed.” Additional conditions for the performing of mathematical concepts does not integrate the mathematical concepts into a practical application, nor does it amount to significantly more. Therefore, claim 8 also recites an abstract idea under the judicial exception.
Claims 17 and 18 include the rationale for rejection of claim 1, as stated above.  Claims 17 and 18 recite limitations analogous to claim 1, except with the addition of “… a control device; and an energy consumption assistant which is executed on the control device, wherein the energy consumption assistant is configured to: …”.  The judicial exception of mathematical concepts is still not integrated into a practical application, nor does it amount to significantly more, because generic hardware is mentioned in these claims as:  (a) a control device, and (b) an energy consumption assistant.  Claim limitations describe functionalities that are internal to the generic control device and the energy consumption assistant, and nothing received, analyzed, generated, or transmitted is utilized 
Claim 4 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.
Claims 6-7 recite analogous limitations to claim 5 above and are therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2015/0232099; hereinafter Miller), in view of Hiestermann et al. (US 8,712,676; hereinafter Hiestermann), and further in view of Wolf et al. (US 2014/0058673; hereinafter Wolf).
Regarding claim 1, Miller discloses:
A method for supporting energy-efficient deceleration of a vehicle, (para. [0020]) the method comprising the acts of:
determining a reference deceleration depending on a current speed or a speed profile of the vehicle; (Fig. 2, elements 28A, 32B, and 32C; and para. [0021]: The optimal profile of 28A is equivalent to a reference profile that maximizes fuel-efficiency (i.e. energy savings), by determining an ideal balance between coasting and the time required to stop.)
determining a starting time point and a starting speed of a deceleration of the vehicle; (Fig. 2, element 28A; Fig. 6, elements 24A, 26A, 28A, 70, and 76; and para. [0027]: In Fig. 6, at the determined/current starting speed indicated by line segment 24A, a starting point in time (70) is determined to begin decelerating/coasting (26A) at location B.) 
determining … a real distance between the starting time point and a current time point and/or ending time point of the deceleration; (Fig. 2, elements B, C, and D; Fig. 3, elements B1, C1, and D1; Fig. 4, elements B2, C2, and D2, Fig. 5, elements B3, C3, and D3; Fig. 6, elements 28A, 70, 72, 74, 76, B, C, 
calculating a reference time and a reference distance for a deceleration with the determined reference deceleration between the determined starting speed and the current speed and/or the speed at the ending time point of the vehicle; (Fig. 2, elements 28A, B, C, and D; Fig. 6, elements 28A, 70, 72, 74, 76, B, C, and D; and para. [0027]: The reference distance is the distance between location B and a current or ending location C or D, associated with the reference time points on curve (76) of Fig. 6 and optimal profile 28A or another selected profile (i.e. a reference profile).  The determined starting speed is the speed of the initial flat line segments in Fig. 2 and Fig. 6.  The current or ending speed is the speed determined at points C or D.)
… the determined real distance and the calculated reference distance; (Fig. 2-Fig. 6; and para. [0026]-[0027]: Reference (optimal or suboptimal) and real (measured) decelerations are determined with starting and current or ending distances (B(1-3), C(1-3), and D(1-3)).  Para. [0035], lines 7-19: The actual deceleration converges to match a selected (reference) profile distance, starting time, and ending time through continuous monitoring of actual/real conditions (i.e. monitoring at a current time point), followed by deceleration adjustments.  Therefore, at a current point in time, the real distance to the ending point in time may differ from the reference profile (e.g. the target/ending distance may already 
…
… for the reference deceleration from the starting speed to the current and/or ending speed depending on a predefined deceleration type of the reference deceleration and/or depending on the determined … deceleration … (Fig. 2-Fig. 6; and para. [0026]-[0027]: Reference (optimal/28A or suboptimal) and real (measured) (para. [0035], lines 7-19) decelerations are determined with starting and current or ending speeds.  Para. [0023]: Regarding optimal reference profile (28A) in Fig. 2, different coasting profiles (i.e. predefined deceleration types) are selected to determine the profile.)
…
Miller does not disclose: …
determining a real energy consumption and …
…
calculating an energy consumption for a differential distance from the determined real distance and the calculated reference distance;
calculating a real total energy consumption as the sum of the determined real energy consumption of the deceleration and the calculated energy consumption for the differential distance;
calculating a reference energy consumption …
providing an energy-saving potential on the basis of a difference between the real total energy consumption and the calculated reference energy consumption.
Hiestermann, in the same field of endeavor, teaches: …
determining a real energy consumption and a real distance between the starting time point and a current time point and/or ending time point … (Fig. 5; Fig. 10; Fig. 11; col. 6, lines 65-68; col. 7, lines 42-53, col. 7, lines 54-57; and col. 11, lines 60-64:  Energy consumption is determined relative to 
…
calculating a reference energy consumption for the reference … ; (Fig. 10; Fig. 11; col. 9, lines 40-49; and col. 11, lines 60-64: The plot represented by OLSP in Fig. 10 is an optimally calculated (reference) speed profile, where energy consumption is determined in relationship to speed, distance, and energy cost.) and  
providing an energy-saving potential on the basis of a difference between the real … energy consumption and the calculated reference energy consumption. (Fig. 10; Fig. 11; col. 5, lines 34-37; and col. 11, lines 60-64: An energy savings (cost derived from consumption difference) is determined between real data profiles (LSP or RRDSL) and optimal reference profiles (OLSP).)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the real deceleration profile and the reference deceleration profile of Miller with the energy consumption calculations of Hiestermann for the benefit of reducing vehicle energy consumption and pollution through maintaining a consistent speed profile in order to maximize energy efficiency (Hiestermann: col. 1, lines 56-61; and col. 4, lines 40-42), since the calculations taught by Hiestermann regarding energy consumption facilitate improving the consistency of a speed profile through reduced braking energy loss (Hiestermann: col. 4, lines 33-36).  (Hiestermann: col. 4, lines 25-42: Energy is saved and pollution is reduced when kinetic energy losses due to friction braking are reduced.  The principle of reduced braking is applicable to a scenario involving a deceleration profile, since the maintaining of as close to a constant speed as possible equates to relying more on coasting and less of friction braking.)
Miller in view of Hiestermann does not disclose:
calculating an energy consumption for a differential distance from the determined real distance and the calculated reference distance;
calculating a real total energy consumption as the sum of the determined real energy consumption of the deceleration and the calculated energy consumption for the differential distance;
… the real total energy consumption …
Wolf, in the same field of endeavor, teaches:
calculating an energy consumption for a differential distance from the determined real distance and the calculated reference distance; (Fig. 4a-4d, elements J1 and J2 and associated energy consumption values; para. [0009]; and para. [0060]-[0062]: For a total reference distance (J1 in Fig. 4b) based on route distances in Fig. 4a, the route is segmented into J1 and J2 (Fig. 4c and Fig. 4d), and energy consumption is determined for each segment.  Para. [0040], lines 5-8: Since the segment profiles are based upon either real/actual or expected (calculated) progression of the travel speed, segment J1 in Fig. 4b represents a calculated reference segment, while J1 in Fig. 4c represents a real consumption segment and J2 in Fig. 4c represents a calculated differential consumption that is based on the differential distance (J2, Fig. 4c/4d per route segment 2 of Fig. 4a) of the real distance segment (J1, Fig. 4c per route segment 1 of Fig. 4a) being subtracted from reference distance segment (J1, Fig. 4b per route segment 1 and 2 of Fig. 4a combined).) 
calculating a real total energy consumption as the sum of the determined real energy consumption of the deceleration and the calculated energy consumption for the differential distance; (Fig. 4a; Fig. 4c/4d, elements J1 and J2 and associated energy consumption values; para. [0009]; and para. [0060]-[0062]: A real total energy consumption is represented by summing the determined real energy consumption of J1 with the differential energy consumption J2 to get total energy consumption for the entire route (Fig. 4a, segments 1 and 2).  Para. [0012], lines 1-7: In addition to acceleration or constant speed profiles, a speed profile may be a segment based on a deceleration.)
 the real total energy consumption … (Fig. 4a; Fig. 4c, elements J1 and J2 and associated energy consumption values; para. [0009]; and para. [0060]-[0062])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the real deceleration profile, the reference deceleration profile, and the associated energy consumption calculations of Miller in view of Hiestermann with the calculations for differential distance, differential energy consumption, and total energy consumption of Wolf for the benefit of reducing vehicle energy consumption through determining an energy-saving route between two geographic positions that takes account of energy saving factors (Wolf: para. [0008], line 1-[0009], line 4), since the calculations taught by Wolf regarding segmentation of a differential distance facilitate the determination of the energy-saving route.
Regarding claim 2, Miller, in view of Hiestermann, further in view of Wolf discloses:
The method as claimed in claim 1, wherein the reference deceleration is corrected depending on a current gradient of a roadway of the vehicle. (Miller: para. [0032]-[0033]: Coast rate is modified depending on the road gradient, which is considered in determining a reference deceleration profile.)
Regarding claim 3, Miller, in view of Hiestermann, further in view of Wolf discloses:
The method as claimed in claim 1, wherein the reference energy consumption (Hiestermann: Fig. 10; Fig. 11; col.9, lines 40-49; and col. 11, lines 60-64) is determined for one of the following, predefined deceleration types of the reference deceleration: (Miller: Fig. 2, element 28A; and para. [0023]: Several predefined deceleration types are defined for influencing a reference deceleration 28A.)
a reference deceleration of a coasting procedure with an engaged drive of the vehicle; (Miller: para. [0023], lines 4-5: “NORMAL COAST mode”)
a reference deceleration of a coasting procedure with a disengaged drive of the vehicle; (Miller: para. [0023], lines 12-16 “NEUTRAL COAST mode”)
a reference deceleration with a partial propulsion cut-off of the drive of the vehicle; (Miller: para. [0023], lines 12-16 “NEUTRAL COAST mode”: When the drive of the vehicle is disengaged, propulsion from the drive is at least indirectly cut-off.) and/or
a reference deceleration with recovery of kinetic energy into a store internal to the vehicle. (Miller: para. [0015], lines 10-13; para. [0022], lines 1-7; and Fig. 2, point 30: Energy is captured during braking, which may be required for deceleration (Fig. 2, point 30).  It is implied that energy must be stored internal to the vehicle in order to be captured.)
Regarding claim 8, Miller, in view of Hiestermann, further in view of Wolf discloses:
The method as claimed in claim 1, wherein the energy consumption of the differential distance is calculated (Wolf: Fig. 4a-4d, elements J1 and J2 and associated energy consumption values; para. [0009]; para. [0040], lines 5-8; and para. [0060]-[0062]) for a constant-speed travel with the determined starting speed. (Wolf: Fig. 4c, segments J1 and J2: The speed remains constant for both of the energy calculations, based on the starting speed.) 
The same motivation as described in claim 1 above for combining Miller and Hiestermann with Wolf applies to claim 8.
Regarding claim 18, Miller, in view of Hiestermann, further in view of Wolf discloses:
A vehicle (Miller: Fig. 1 element 1; and para. [0015], lines 1-3) comprising a system for supporting a deceleration of a vehicle with energy consumption control, the system comprising:
a control device; (Miller: Fig. 1, element 5; and para. [0019], lines 1-3) and
an energy consumption assistant which is executed on the control device, (Wolf: Fig. 1, element 1030 in conjunction with element 1000; and para. : A device for providing energy consumption values (1030) is integrated into central processing unit (1000).) wherein the energy consumption assistant is configured to:
…

The same motivation as described in claim 1 above for combining Miller and Hiestermann with Wolf applies to claim 18, with the additional rational that hardware supports the execution of the methods of Wolf in order to achieve the benefits of Wolf as described in claim 1.
Regarding claim 4, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding claim 17, the claim recites analogous limitations to claim 18 above, and is therefore rejected on the same premise.

Allowable Subject Matter

Claims 5-7 and 9-16 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:
Neither Miller, nor Hiestermann, nor Wolf discloses or teaches the limitation “wherein the starting time point of the deceleration is a point in time at which the determined reference deceleration is first exceeded for a predefined interval of time” as recited in claims 5-7 of the application. No additional prior art could be found to apply to this limitation.
Neither Miller, nor Hiestermann, nor Wolf discloses or teaches the limitations:
if the driver of the vehicle ignores the deceleration suggestion provided, the method further comprises:
 determining a real energy consumption between the starting time point of the deceleration suggestion and the ending time point of the deceleration suggestion;
determining a reference energy consumption of a reference deceleration depending on the deceleration suggestion and the specified deceleration type of the reference deceleration; and
…
providing an energy-saving potential for the deceleration suggestion provided making use of the calculated differential energy consumption.” as recited in claims 9-12 of the application. No additional prior art could be found to apply to these limitations.
Claims 13-16 would also be allowable due to being dependent, respectively, on claims 9-12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Hu et al. (US 2018/0057001) teaches different braking profiles based on fuel consumption modes and adjustment of profiles according to road gradient.
Oguri et al. (US 2016/0176413) teaches a braking profile based on prompting a driver to brake within a predetermined time period.
Park et al. (US 2016/0101780) teaches coasting deceleration profiles with modified levels of regenerative braking and comparing minimum and maximum coasting and associated energy savings.
Meyer et al. (US 2017/0038222) teaches predicted energy consumption on a route with corrected energy consumption based on an observed consumption rate.
Zhao et al. (US 2018/0118193) teaches a prediction that friction braking is needed to stop the vehicle in addition to coast down braking.
Imanishi et al. (US 2016/0375775) teaches an actual braking profile that completes a stop earlier than a reference/target braking profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/1/2021